Citation Nr: 0611217	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  95-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for residuals, torn rotator cuff, Muscle Group IV.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, boxer fracture, right hand.

3.  Entitlement to an initial disability rating in excess of 
10 percent for right ankle sprain.

4.  Entitlement to an initial disability rating in excess of 
10 percent for irritable colon with chronic gastritis and 
painful ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service until May 1992 for a total of 
more than 15 years.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its July 2003 remand has been 
accomplished to the extent possible, and that this matter is 
now ready for further appellate review.

The Board further notes that in his original claim on appeal, 
the veteran sought a rating in excess of 10 percent for his 
service-connected residuals of torn right rotator cuff, and 
compensable ratings for his right ankle sprain and right hand 
disability.  Thereafter, a June 2000 rating decision 
increased the ratings for these disabilities to 30, 10, and 
10 percent, respectively, effective from May 1992.  The 
veteran has continued the appeal.

Finally, since the veteran expressed disagreement with the 
original ratings assigned for the subject disabilities, the 
Board recognizes that it is required to consider entitlement 
to an increased rating from the original effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
right arm limitation of motion greater than midway between 
the side and shoulder, with pain.

2.  The veteran's residuals of boxer fracture are manifested 
by symptoms that do not approximate more than 5th and 
sometimes 4th metacarpal pain on use.

3.  Right ankle sprain is not manifested by more than slight 
limitation of motion with pain at the terminal degrees of 
motion of the ankle.  

4.  The veteran's irritable colon with chronic gastritis and 
painful ribs is not manifested by more than severe irritable 
colon syndrome.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent evaluation for 
residuals, torn rotator cuff, Muscle Group IV, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5201 (2005).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of boxer fracture, right hand, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5219-5230 (in effect 
before and after August 26, 2002).

3.  The schedular criteria for an evaluation in excess of 10 
percent for right ankle sprain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5271 (2005).

4.  The schedular criteria for an evaluation in excess of 10 
percent for irritable colon with chronic gastritis and 
painful ribs have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, 4.114, Diagnostic Codes 7307, 7319, 
7323, 7347 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has now been 
developed pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, the record reflects that 
the veteran has been advised on multiple occasions of the 
need to provide evidence of worsening disability in order to 
substantiate his claims for increased ratings.

The Board would initially note that early correspondence from 
the regional office (RO) brings into issue the possible 
application of VAOPGCPREC 8-2003 (December 22, 2003), which 
obviates the need for notice under 38 U.S.C.A. § 5103(a) as 
to increased rating and earlier effective date claims raised 
in the notice of disagreement.  However, the Board further 
observes that the recent decision of the United States Court 
of Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, No. 01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 
2006) raises the issue of the sufficiency of notice as to 
"downstream issues," and in any event, the record reflects 
that the veteran has been otherwise advised of the need to 
provide evidence that the subject disabilities have become 
manifested by symptoms that warrant an increased rating under 
the applicable rating criteria.

First, following its receipt of the veteran's September 1993 
notice of disagreement, the RO issued a February 1994 
statement of the case that concluded that limitation of 
motion was not sufficient to justify a rating in excess of 10 
percent for the veteran's right shoulder and a noncompensable 
rating for the right ankle, and did not demonstrate 
sufficient disability to justify a compensable rating for the 
veteran's right hand disability.

An October 1994 supplemental statement of the case notified 
the veteran that his irritable colon with chronic gastritis 
and painful ribs was manifested by symptoms that did not 
warrant a rating in excess of 10 percent under the applicable 
rating criteria.

Following the receipt of examination results from January 
2000, a June 2000 rating decision and August 2000 
supplemental statement of the case increased the rating for 
the veteran's right shoulder disability to 30 percent, the 
right ankle sprain to 10 percent, and the right hand 
disability to 10 percent, but continued the 10 percent rating 
for irritable colon with chronic gastritis and painful ribs.  
The veteran was advised that the limitation of motion and 
pain in the right shoulder, right hand, and right ankle 
justified increased ratings, but that the level of symptoms 
connected with the veteran's irritable colon still did not 
warrant an increased rating.

Thereafter, following the Board's remand of July 2003, a June 
2004 letter was sent to the veteran's most recent address of 
record, advising him of the evidence that was needed to 
substantiate his claim, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, a July 2005 supplemental statement of the case 
notified the veteran that the June 2004 letter had been sent 
to the most recent address of record but returned as the 
incorrect address, and that searches to obtain a more recent 
address had been unsuccessful.  The veteran was also advised 
that the evidence still did not warrant an increased rating 
for any of the veteran's service-connected disabilities.

Although the June 2004 letter was provided to the veteran 
long after the rating that initially assigned ratings for the 
subject disabilities in April 1993, and the veteran's notice 
of disagreement with the initial ratings in September 1993, 
and did not specifically request that appellant provide any 
evidence in the veteran's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App.  384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has asserted that 
VA examinations were inadequate for rating purposes or 
indicated any intention to provide additional evidence in 
support of the claims.

Finally, to the extent the Board has decided to grant a 40 
percent rating for the veteran's right shoulder disorder, any 
failure to notify and/or develop the claim under the VCAA 
cannot be considered prejudicial to the veteran.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

A review of the history of these disabilities shows that 
service connection for all of the disabilities was granted by 
the April 1993 rating action based on service medical records 
and VA examinations conducted in October 1992.

October 1992 VA general medical examination revealed that the 
veteran's complaints included a torn rotator cuff of the 
right shoulder, irritable colon with gastritis and rib pain 
with abdominal belching, and sprained right ankle.  The 
diagnoses included chronic gastritis, irritable colon, torn 
rotator cuff of the right shoulder, sprained right ankle, and 
right rib cage pain secondary to gaseous distention of the 
abdomen.

October 1992 VA muscles examination revealed the veteran's 
complaint of pain in the shoulders some part of every day, 
aggravated by cold and damp weather.  The veteran did not 
lift more than 10 pounds.  He stated that he also injured his 
right ankle in service.  The veteran reported pain in the 
right ankle 24 hours a day, except when sleeping.  This pain 
was also aggravated by cold and damp weather.  The diagnoses 
included torn rotator cuff by history and sprain of right 
ankle by history.  Strength was noted to be normal on testing 
and there was pain in the right shoulder with lifting more 
than 5 to 10 pounds and in the right ankle, with any type of 
weight bearing.

October 1992 VA joints examination of the right shoulder and 
ankle revealed no swelling, deformity, erythema or 
subluxation.  Dorsiflexion of the ankles was to 10 degrees, 
and plantar flexion was to 45 degrees.  Shoulders were flexed 
and abducted to 140 degrees.  Movement was indicated to be 
normal on internal and external rotation.  The diagnoses 
included torn right rotator cuff and sprained right ankle.

October 1992 VA examination of the veteran's irritable colon 
with gastritis revealed complaints of frequent epigastric 
distress for the previous 10 years.  This would usually occur 
at least once a day with meals and medication consisted of 
alkali.  The veteran also reported irritable colon.  He 
described 3 to 4 liquid bowel movements daily and medication 
consisted of Kaopectate.  There was no hematemesis or melena.  
The veteran was not anemic and his weight was 185 a year ago 
and now 190.  He had epigastric discomfort with burning some 
part of every day.  There was no hematemesis or melena and 
the pain was in the epigastric area and usually lasted until 
treatment with alkali once a month as described.  The 
diagnoses were chronic gastritis and irritable colon.  The 
veteran stated that he experienced nausea at times with fried 
or spicy foods, and diarrhea 3 to 4 times daily.  

January 2000 VA general medical examination revealed that the 
veteran's weight was 179 pounds and that he was right handed.  
The veteran reported bowel movements of as many as 15 per 
day, usually consisting of loose stools but frequently also 
with diarrhea an average of 3 episodes per month.  He also 
experienced heartburn and upper abdominal pain every day 
requiring antacids on a continuous and daily basis.  He also 
noted that after any meal with small portions, he would 
experience immediate bowel movements.  The color of his 
stools ranged between light brownish to almost black.  No 
mucus was noted but the veteran noticed red blood lately 
every other time he had to go to the bathroom.  He also 
noticed blood on the tissue after any second bowel movement, 
and anorectal burning and itching after bowel movements or 
when doing nothing at all.  He also experienced a constant 
cramping abdominal pain so that he always had to shift his 
body position (symptoms suggestive of pancreatitis).  His 
weight was noted to be stable for the previous 10 years.  

Rectal examination revealed a surgical scar due to previous 
fissure surgery.  The upper abdomen was tender to palpation 
and pressure and overall somewhat bloated.  The liver was 
tender on pressure during deep inspiration at the right 
costal margin.  The diagnoses included chronic pancreatitis 
(please leave diagnosis under Diagnostic Code 7319 for 
irritable colon with gastritis and painful ribs), clinical 
picture, complaints (except for blood in stool) and 
laboratory results were compatible with chronic pancreatitis, 
and blood in stool. 

January 2000 VA orthopedic examination revealed that the 
veteran reported the onset of right-sided shoulder pain in 
about 1985, and that an arthrography in late 1980's revealed 
a tear to the right rotator cuff.  He currently complained of 
constant right shoulder pain.  He also experienced pain with 
clenching a tight fist with his right hand or extending the 
fingers of the hand along the 5th metacarpal radiating into 
the right small finger.  He sustained his right ankle sprain 
in 1990 (hyperextension trauma to lateral ligament complex), 
and noted pain in the skin over the right lateral malleolus 
with climbing stairs.  The ankle would also periodically 
swell.  

Objective examination of the right shoulder revealed 
considerable limitation of motion and pain on use during any 
motion of the right arm.  Pain was localized beneath the 
acromion, especially during abduction and bringing down the 
arm again.  Supination of the forearm against resistance 
aggravated the pain.  The ranges of motion revealed abduction 
to 72 degrees with pain at 40 degrees, adduction of 0 
degrees, retroversion of 22 degrees with pain at 20 degrees, 
elevation to 70 degrees with pain at 33 degrees, external 
rotation to 70 degrees with pain at 70 degrees, and internal 
rotation to 40 degrees with pain at 40 degrees.  Weakness and 
fatigability were noted to set in at 30 degrees of abduction, 
0 degrees of adduction, 20 degrees of retroversion, 30 
degrees of elevation, 60 degrees of external rotation, and 20 
degrees of internal rotation.  It was further noted that all 
right-sided motions were performed slowly and carefully 
(anticipating pain), that the veteran could not work 
overhead, that he stopped writing after each sentence, and 
could only lift or carry 2 to 5 pounds with the right hand.  

X-rays of the right shoulder revealed no evidence of any 
osteoarthritis.  X-rays of the right hand were interpreted to 
reveal an impression of status post fracture with visible 
chip at the distal third of the 5th metacarpal bone, without 
foreign bodies or evidence of any osteoarthritis.  

The right ankle contour was noted to be unremarkable.  The 
actual ranges of motion were found to be within normal limits 
but the veteran complained of pain during the last degree of 
motion during maximum dorsiflexion and plantar flexion.  The 
entire joint line and the insertion of the anterior fibulo-
talar ligament were tender on pressure.  Right ankle 
dorsiflexion was to 18 degrees with pain during the terminal 
degree of dorsiflexion, plantar flexion was to 28 degrees 
with pain during the terminal degree of plantar flexion.  
Subtalar eversion was to 5 degrees, inversion was to 3 
degrees, forefoot adduction was to 20 degrees and abduction 
was to 18 degrees.  X-rays of the right ankle revealed no 
evidence of any osteoarthritis of the right ankle joint.  

The overall diagnoses included chronic rotator cuff 
impairment, right shoulder, with severe limitation of motion, 
residuals of an old fracture of the 5th metacarpal bone 
(boxer fracture) of the right hand, and residuals of a 
sprained right ankle, without significant limitation of 
motion of the right ankle joint.


II.  Rating Criteria and Analysis

Right Shoulder 

The veteran's right shoulder disability is currently rated as 
30 percent disabling under the criteria for limitation of 
motion of the affected arm found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, which permits a 30 percent rating for 
limitation of motion of the affected arm, if major, from 
midway between the side and shoulder level, and a 40 percent 
rating for motion limited to 25 degrees from the side.  While 
the Board notes that the RO also considered the criteria 
applicable to muscle injuries in the process of rating this 
disability, since there is no evidence of muscle damage that 
has been associated with this disability, the Board does not 
find that these criteria (both the old and newer revisions to 
the muscle codes) are for current consideration.  

The Board would also note that as there is no evidence of 
ankylosis or impairment of the humerus or clavicle, the Board 
agrees that Diagnostic Code 5201 is the most appropriate code 
for rating the veteran's service-connected right shoulder 
disability.

In this regard, as was noted above, in order to assign the 
next higher and maximum rating of 40 percent for the right 
shoulder, the right arm movement should be limited to 25 
degrees from the side (abduction).  Here, the Board 
appreciates that while 1992 examination results may not have 
demonstrated significant restriction of motion and pain, 
January 2000 results, as noted by the RO, demonstrated 
abduction to 72 degrees with pain beginning at 40 degrees, 
thus indicating limitation for VA benefits purposes at 40 
degrees.  Therefore, the Board finds that the veteran is 
entitled to at least a 30 percent rating for his service-
connected right shoulder disorder.

The Board will go further, however, and find that since a 30 
percent rating is provided for limitation midway between the 
side and shoulder level that is equivalent to between 45 and 
90 degrees, and the veteran's pain threshold begins at 40 
degrees, pursuant to Deluca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.40, 4.45, the Board will consider the 
evidence in a light most favorable to the veteran, and find 
that the 5 degrees of additional uncompensated motion loss 
with pain justifies the assignment of the next higher and 
maximum rating of 40 percent under Diagnostic Code 5201.  


Residuals of Boxer Fracture of the Right Hand

The veteran's right hand disability is currently rated as 10 
percent disabling by analogy to Diagnostic Code 5010, which 
permits a 10 percent rating for arthritis with noncompensable 
limitation of motion and pain.  As a result of X-ray findings 
that do not confirm arthritis of the right hand, the Board 
does not find this to be the most appropriate code to rate 
the veteran's disability.

The record reflects that the primary residual of the 
veteran's right hand fracture involves pain in connection 
with a chip fracture at the distal third of the 5th 
metacarpal of the right hand.  Pain is apparently produced in 
the right hand with clenching to make a fist or with 
extension of the fingers and pain will radiate into the 
little and sometimes ring finger.

However, limitation of motion of a non-ankylosed 5th finger, 
even when combined with non-ankylosed 4th finger limitation 
of motion, corresponds to only a noncompensable rating under 
the criteria applicable to finger disabilities found at 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5219-5230 (in effect 
before and after August 26, 2002).  Even if the 4th and 5th 
finger were ankylosed, the maximum rating available would be 
10 percent under Diagnostic Code 5223.  

Finally, to the extent the RO has also considered an 
extraschedular rating for this disability under 38 C.F.R. 
§ 3.321 (2005), the Board finds that the evidence of record 
clearly does not demonstrate that this disability was 
manifested by symptoms that were so unusual or exceptional as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.

Consequently, the Board finds that a preponderance of the 
evidence is clearly against entitlement to a rating in excess 
of 10 percent for the veteran's service-connected right hand 
disability.


Right Ankle Sprain

The veteran's right ankle disability is also currently rated 
as 10 percent disabling by analogy to Diagnostic Code 5010, 
which permits a 10 percent rating for arthritis with 
noncompensable limitation of motion and pain.  As a result of 
X-ray findings that do not confirm arthritis of the right 
ankle, the Board also does not find this to be the most 
appropriate code to rate the veteran's right ankle 
disability.

However, the code applicable to limited motion of the ankle 
has no provision for slight limitation of motion and with 
full range of motion and pain exhibited at the terminal 
degree of motion, the Board cannot conclude that the 
veteran's disability is currently manifested by even the 
moderate limitation of motion necessary for a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005), 
and clearly, marked limitation of motion is not shown.  

The Board also notes that as there is no ankylosis of the 
ankle, malunion of the os calcis or astragalus, or 
astragalectomy, a higher rating is also not available under 
any of the other diagnostic codes applicable to ankle 
disorders.  

Consequently, the Board finds that a preponderance of the 
evidence is also against entitlement to a rating in excess of 
10 percent for the veteran's service-connected right ankle 
disability.


Irritable Colon with Chronic Gastritis and Painful Ribs

This disability is currently rated as 30 percent disabling 
under Diagnostic Code 7319 for irritable colon syndrome, 
which is the maximum rating provided under that diagnostic 
code.  Thus, in order to consider entitlement to a higher 
rating, it will be necessary for the Board to consider other 
potentially analogous codes based on the symptoms and 
diagnoses associated with this service-connected disability. 

In this regard, the next higher and maximum rating of 60 
percent for gastritis found in Diagnostic Code 7307 requires 
evidence of chronic gastritis with severe hemorrhages, or 
large ulcerated or eroded areas, and there is no evidence of 
these criteria.  

In addition, since a 60 percent rating for ulcerative colitis 
requires both numerous attacks and malnutrition attributed to 
service-connected disability, the Board finds that the lack 
of evidence of clinical findings of significant weight loss 
or malnutrition attributed to service-connected disability 
precludes the Board from assigning a 60 percent rating under 
38 C.F.R. § 4.114, Diagnostic Code 7323. 

The Board also observes that under the regulation relating to 
weight loss in effect prior to May 2001, minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating, and the regulation in 
effect after May 2001 defines the term "substantial weight 
loss" as a loss of greater than 20 percent of the 
individual's baseline weight sustained for three months or 
longer.  Consequently, based on baseline weight established 
by the more persuasive evidence currently of record, the 
Board finds that the record does not reveal substantial 
weight loss due to the veteran's service-connected irritable 
colon under either the new or previous regulation.

Finally, while there has also been a recent diagnosis that at 
least suggests that the veteran may suffer from pancreatitis, 
a 60 percent rating under the criteria for pancreatitis found 
in 38 C.F.R. § 4.114, Diagnostic Code 7347 requires frequent 
attacks of abdominal pain, loss of normal body weight, and 
other findings showing continuing pancreatic insufficiency 
between acute attacks, and while the veteran has been shown 
to suffer from frequent attacks of abdominal pain, he has not 
been shown to have experienced consequential weight loss or 
other findings showing pancreatic insufficiency between acute 
attacks.  The next and highest rating of 100 percent under 
these criteria requires recurrence with few pain free 
intermissions and with additional symptoms that are clearly 
not shown.


ORDER

Entitlement to a 40 percent rating for residuals, torn 
rotator cuff, Muscle Group IV, is granted.

Entitlement to a rating in excess of 10 percent for 
residuals, boxer fracture, right hand, is denied.

Entitlement to a rating in excess of 10 percent for right 
ankle sprain is denied.

Entitlement to a rating in excess of 30 percent for irritable 
colon with chronic gastritis and painful ribs is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


